Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
	The claims recites a unified matching system which receives a matching request for one of a plurality of multiplayer applications and according to a unified matching procedure of the unified matching system that is configured to perform matching for the plurality of multiplayer applications.
	The specification recites, paragraph [0032], “Therefore, some embodiments of the present disclosure provide a method and an apparatus for implementing user matching and provide a universal and unified matching solution which is compatible with different types of game applications.”
	To be clear a unified matching system is merely a system that can match for a plurality of multiplayer applications, much like the prior art that can match for a plurality of events, such as, a social activity, a game, an on-line party, TV host program, or sports fans celebration event from paragraph [0071].





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 5-10, 12-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuang (US PG pub 2010/0088314) in view of Woolf et al. (US PG pub 2008/0256015)
Kuang shows all of the limitations of the claims except for specifying that selecting/generating, by the processing circuitry, a matching result that includes an identifier of a matching group of the selected predetermined number of user identifiers.

Kuang shows
receiving, by processing circuitry of a unified matching system (search engine with database, system 101 is a unified matching system), a matching request from a client (from paragraph [0071], “The system 101 includes a receive unit 102 for requests of users requesting from their clients”), the matching request including an application identifier (from paragraph [0071], “a matching program, which could be a social activity, a game, an on-line party, TV host program, or sports fans celebration event” Each event name is considered to be an identifier) and a user identifier (from paragraph [0071], there is an example identifying user A, B and C);  and 
when the application identifier indicates that a matching mode for the matching request is an asynchronous mode, obtaining, by the processing circuitry, a matching queue identifier based on the matching request; adding, by the processing circuitry, the user identifier to a matching queue corresponding to the matching queue identifier; (from paragraph [0071], “Group Unit 103 groups the requests by the users preferences in their profiles or the selection of users requesting.  It may use the ranking or sorting 
generating a matching result according to a unified matching procedure of the unified matching system that is configured to perform matching for the plurality of multiplayer applications, the matching result. (by example of a matching result, from paragraph [0071], “Group unit 103 divides users A, B, and C into 2 pair groups 1 and 2.  Based on the information got from group unit 103, confirmation unit 104 sends confirmation messages to users.”  The matched phone call is one many events or multiplayer applications and the confirmation unit sends out the matching result.)
sending, by the processing circuitry, the matching result to the client. (from paragraph [0071], “Based on the information got from group unit 103, confirmation unit 104 sends confirmation messages to users.”)
 
wherein, when the application identifier indicates that the matching mode for the matching request is a synchronous mode,  (from paragraph [0071], “User B and user C are strange to each other.  In this case, both user B and user C just call in to connection unit 105 in instant matching system 101, the system, then, automatically picks a partner for them to talk or chat over phones”  The examiner is considering this type of instant matching a synchronous mode)
	obtaining, by the processing circuitry, a group identifier based on the application identifier in the matching request;  (from paragraph [0071], “Also, group unit 103 is able to group users by real time data, such as position or location data.  People may just 
sending, by the processing circuitry, the group identifier and the user identifier to an application server (matching system 101);  and 
sending, by the processing circuitry, the group identifier to the client. (confirmation unit 104, as discussed above)
 
wherein, when the application identifier indicates that the matching mode for the matching request is the asynchronous mode (group unit 103 groups), the method further comprises: 
obtaining, by the processing circuitry, user information corresponding to candidate user identifiers in the matching queue;  (from paragraph [0071], by example, 112, user B, who is male, would like to connect to a female, while 111, user A and 113, user C are females, who would like to connect a male person.  Gender is user information.)
generating, by the processing circuitry, a candidate user identifier group that includes the candidate user identifiers corresponding to the user information that satisfies a preset condition; (preset conditions that male would like to connect to a female females would like to connect a male person) and 

pushing, by the processing circuitry, the matching result to the client after the matching result is generated;  or sending, by the processing circuitry, the matching 
 
sending the matching result to an application server. (from paragraph [0071], confirmation messages can be sent to users by phone calls or by web pages.  The web pages are considered to be part of the Instant Matching System) 
 
in synchronous mode, sending the group identifier and other user identifiers associated with the group identifier to the application server. (matching system 101)

Woolf et al. teaches, paragraph [0084], “Game meta data may be organized into elements such as a game ID, a game title, a minimum and/or maximum number of players for the game, and online play capabilities of the application.” (selecting/generating, by the processing circuitry, a matching result that includes an identifier of a matching group of the selected predetermined number of user identifiers)

Based on the teaching of Woolf et al., it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the Kuang to incorporate selecting/generating, by the processing circuitry, a matching result that includes an identifier of a matching group of the selected predetermined number of user identifiers as taught by Woolf et al. in order to improve the organization of the data and efficiency of the matching.

Allowable Subject Matter
Claims 4, 11 and 18 are rejected under 35 USC 101 and objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the 101 issue is resolved.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art does not show or teach adding a virtual user when the matching result is not generated within a preset time period.

Response to Arguments
Applicant's arguments filed 11/12/20 have been fully considered but they are not persuasive.
In regards to 35 USC 101, the addition of the unified matching system to the claims changes the Step 2A, Prong Two determination to YES and uses the Pathway B to subject matter eligibility.  Per applicant’s arguments, “the unified matching procedure improves the functioning of a computer by saving computer resources”.  This is considered to be a practical application separate from the abstract idea of the matching steps.
In regards to art, applicant asserts that the prior art does not show a unified matching system.  The examiner does not concur.  The new claim language is very broad and does not distinguish the claims from the prior art.  As discussed above, a unified matching system is merely a system that can match for a plurality of multiplayer applications, much like the prior art that can match for a plurality of events, such as, a social activity, a game, an on-line party, TV host program, or sports fans celebration event from paragraph [0071].


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MICHAEL A CUFF/Primary Examiner, Art Unit 3715